



NINTH AMENDMENT TO CREDIT AGREEMENT
THIS NINTH AMENDMENT TO CREDIT AGREEMENT, dated as of July 24, 2019 (this
“Amendment”), is among AROTECH CORPORATION (the “Borrower”), the other Loan
Parties party to the Credit Agreement described below and JPMORGAN CHASE BANK,
N.A. (the “Lender”).
RECITAL
The Borrower, the other Loan Parties and the Lender are parties to a Credit
Agreement dated as of March 11, 2016, as amended by a certain First Amendment to
Credit Agreement dated as of June 3, 2016, as further amended by a certain
Second Amendment to Credit Agreement dated as of June 25, 2016, as further
amended by a certain Third Amendment to Credit Agreement dated as of June 1,
2017, as further amended by a certain Fourth Amendment to Credit Agreement dated
as of June 20, 2017, as further amended by a certain Fifth Amendment to Credit
Agreement dated as of September 30, 2017; as further amended by a certain Sixth
Amendment to Credit Agreement dated as of July 16, 2018; as further amended by a
certain Seventh Amendment to Credit Agreement dated as of July 19, 2018; and as
further amended by a certain Eighth Amendment to Credit Agreement dated as of
April 22, 2019 (as may be further amended or modified from time to time, the
“Credit Agreement”), and desire to amend the Credit Agreement on the terms and
conditions of this Amendment.
TERMS
In consideration of the premises and of the mutual agreements herein contained,
the parties hereby agree as follows:
ARTICLE IAMENDMENTS. Upon fulfillment of the conditions set forth in Article III
hereof, the Credit Agreement shall be amended as follows:
1.1    The following definitions are added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order:
“CCS Program” means the project by one or more of the Loan Parties to upgrade
marine training suites for the combat convoy simulators.


“Eligible Unbilled CCS Program Accounts” means, at any time, those obligations
owing to any Loan Party which would constitute an Eligible Account but for the
fact that an invoice has not been sent by such Loan Party; provided that each of
the following conditions is also satisfied for each such obligation: (a) such
obligation is covered under a written work order or other agreement between such
Loan Party and the Person owing such obligation, including price verification,
which is binding and enforceable on such Person to pay such obligation if it was
invoiced at such time, (b) such obligation is directly related to or arising
under the CCS Program, and (c) such obligation is not excluded from Eligible
Unbilled CCS Program Accounts at any time by the Lender in its Permitted
Discretion.


1

--------------------------------------------------------------------------------







1.2    The following definitions in Section 1.01 of the Credit Agreement are
restated as follows:
“Borrowing Base” means, at any time, the sum of (a) 80% of Eligible Accounts at
such time, plus (b) 50% of Eligible Unbilled Accounts at such time, plus (c) 75%
of Eligible Unbilled CCS Program Accounts at such time, plus (d) 40% of Eligible
Inventory, valued at the lower of cost or market value, determined on a
first-in-first-out basis, minus (e) Reserves. The maximum amount of Eligible
Unbilled Accounts which may be included as part of the Borrowing Base is
$5,500,000, the maximum amount of Eligible Unbilled CCS Program Accounts which
may be included as part of the Borrowing Base is $5,000,000, and the maximum
amount of Eligible Inventory which may be included as part of the Borrowing Base
is $2,500,000. The Lender may, in its Permitted Discretion, reduce the advance
rates set forth above, adjust Reserves or reduce one or more of the other
elements used in computing the Borrowing Base.


“Eligible Unbilled Accounts” means, at any time, those obligations owing to any
Loan Party which would constitute an Eligible Account but for the fact that an
invoice has not been sent by such Loan Party; provided that each of the
following conditions is also satisfied for each such obligation: (a) such
obligation is covered under a written work order or other agreement between such
Loan Party and the Person owing such obligation, including price verification,
which is binding and enforceable on such Person to pay such obligation if it was
invoiced at such time, (b) such obligation has not been classified as an
Eligible Unbilled Account for more than 60 days, (c) such obligation is not
related to or arising under the CCS Program, and (d) such obligation is not
excluded from Eligible Unbilled Accounts at any time by the Lender in its
Permitted Discretion.
        
ARTICLE II    REPRESENTATIONS. Each Loan Party represents and warrants to the
Lender that:
2.1    The execution, delivery and performance of this Amendment are within its
powers, have been duly authorized and are not in contravention with any law, or
the terms of its articles of incorporation or organization (as applicable),
by-laws or operating agreement (as applicable), or any undertaking to which it
is a party or by which it is bound.
2.2    The Amendment is the valid and binding obligation of each Loan Party,
enforceable against such Loan Party in accordance with its terms.
2.3    After giving effect to the amendments and waivers herein contained, the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true on and as of the date hereof with the same force and
effect as if made on and as of the date hereof and no Default has occurred and
is continuing.
ARTICLE III     CONDITIONS OF EFFECTIVENESS. This Amendment shall be effective
as of the date hereof when each of the following is satisfied:
3.1    Each Loan Party and the Lender shall have executed this Amendment.


2

--------------------------------------------------------------------------------





3.2    The Lender shall have received, to the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification.


3.3    The Lender shall have received such other documents requested by the
Lender, including without limitation resolutions approving this Amendment and
officers’ certificates.


ARTICLE IV    MISCELLANEOUS.
4.1    References in the Loan Documents to the Credit Agreement shall be deemed
to be references to the Credit Agreement as amended hereby and as further
amended from time to time. This Amendment is a Loan Document. Terms used but not
defined herein shall have the respective meanings ascribed thereto in the Credit
Agreement. Without limiting the foregoing, each of the Loan Parties acknowledges
and agrees that all references to Secured Obligations in any of the Collateral
Documents shall be deemed references to Secured Obligations as such term is
amended hereby and as further amended or modified from time to time in
accordance with the Loan Documents.
4.2    Except as expressly amended hereby, each Loan Party agrees that the Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any of the foregoing.
4.3    This Amendment may be signed upon any number of counterparts with the
same effect as if the signatures thereto and hereto were upon the same
instrument and signatures sent by facsimile or other electronic imaging shall be
enforceable as originals.
[Remainder of Page Intentionally Left Blank]






3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the day and year first above written.
AROTECH CORPORATION
 
By:  /s/ Kelli L. Kellar
 
Name:  Kelli L. Kellar
 
Title:  VP Finance & CFO
 
FAAC INCORPORATED
 
By:  /s/ Kelli L. Kellar
 
Name:  Kelli L. Kellar
 
Title:  Treasurer
 
ELECTRIC FUEL BATTERY CORP.
 
By:  /s/ Kelli L. Kellar
 
Name:  Kelli L. Kellar
 
Title:  Treasurer
 
UEC ELECTRONICS, LLC
 
By:  /s/ Kelli L. Kellar
 
Name:  Kelli L. Kellar
 
Title:  Treasurer
 
JPMORGAN CHASE BANK, N.A.
 
By:  /s/ Michelle L. Montague
 
Name:  Michelle L. Montague
 
Title:  Vice President
 





SIGNATURE PAGE TO NINTH AMENDMENT TO CREDIT AGREEMENT